AO 245B (Rev. 02/18)    Judgment in a Criminal Case
                        Sheet I



                                           UNITED STATES DISTRICT COURT
                                                                 District of Montana
                                                                           )
               UNITED STATES OF AMERICA                                           JUDGMENT IN A CRIMINAL CASE
                                                                           )
                                    v.                                     )
                       JOHN ALLEN WAGNER                                   )      Case Number: CR 18-87-BLG-SPW-01
                                                                           )
                                                                           )      USM Number: 17307-046
                                                                           )
                                                                                   Lisa Bazant (Appointed)
                                                                           )
                                                                                  Defendant's Attorney
                                                                           )
THE DEFENDANT:
Ill pleaded guilty to count(s)           Count 2&3 Superseding Indictment

D pleaded nolo contendere to count(s)
  which was accepted by the cowt.
D was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                                  Offense Ended
                                     Poss. with Intent to Dist. Methamphetamine                                        4/21/2018

 18:924c1ai; 18: 924c1Ai             Poss. of a Firearm in Furth. of Drug Trafficking Crime                            4/21/2018          3

                                                                                        i_,,;,,,.'l.lli-Maa•flfu1"�   JL-�-----
       The defendant is sentenced as provided in pages 2 through            7
                                                                          ----- of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
Ill Count(s)     1,4,5
                -'----'------------ D                       is     Ill are dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenclant must notify the cowt and United States attorney of material changes in econOIDIC circumstances.

                                                                          4/16/2019




                                                                         Signature of Judge



                           I E                                            Susan P. Watters, District Judge
                          APR 1 6 2019                                   Name and Title of Judge

                   Clerk, U S District Court
                     District Of Montana                                  4/16/2019
                            8Hlings                                      Date
